DETAILED ACTION 
Request for Continued Examination 
A Request for Continued Examination pursuant to 37 CFR § 1.114, including the fee set forth in 37 CFR § 1.17(e), was filed in this application after final rejection.  Because this application is eligible for continued examination pursuant to 37 CFR § 1.114, and Applicants have timely paid the fee set forth in 37 CFR § 1.17(e), the finality of the previous Office Action has been withdrawn pursuant to 37 CFR § 1.114.  Applicant's submission filed on 3 June 2021 has been entered.
Status of the Claims 
Applicants filed claims 1 – 24 and 26 – 43 with the instant application according to 37 CFR § 1.114, on 6 June 2021.  In an Amendment entered with the Request for Continued Examination, Applicants amended claims 1, 3, 4, 29, 30, 31, and added new claims 44 and 45.  Claims 4 and 26 – 28 remain withdrawn as being directed to a non-elected invention.  Consequently, claims 1 – 3, 5 – 24, and 29 – 45 are available for substantive consideration.
REJECTIONS WITHDRAWN
Rejections Pursuant to 35 U.S.C. § 103 
The obviousness rejections set forth in the Action of 28 December 2020 are hereby withdrawn in light of Applicants’ amendment of the claims, and in favor of the new grounds of rejection set forth below.


NEW GROUNDS OF REJECTION 
Rejections Pursuant to 35 U.S.C. § 103 
The following is a quotation of 35 U.S.C. § 103 that forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness pursuant to 35 U.S.C. § 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s), absent any evidence to the contrary.  Applicants are advised of the obligation pursuant to 37 CFR § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
The Examiner directs Applicants’ attention to the fact that the instant rejection applies the same references as applied in previous rejections of the claims pursuant to 35 U.S.C. § 103(a).  However, the teachings of these references are applied in a manner different from how those teachings were applied in prior rejections, necessitated by Applicants’ amendment of the claims, thus constituting a new basis of rejection.
Claims 1 – 3, 5 – 24, and 29 – 45 are rejected pursuant to 35 U.S.C. § 103, as being obvious over US 2014/0046279 A1 to Leonhard, J. and W. Mueller, the application claiming priority to 26 October 2010, disclosed on Information Disclosure Statement filed 18 November 2016, cite no. 1 (USPAT) (“Leonhard ‘279”), in view of US 2015/0290142 A1 to Cawello, W., et al., claiming priority to 22 November 2012 (“Cawello ‘142”), US 2004/0138299 A1 to Cahill, J. and F. Bateman, claiming priority to 27 March 2002 (“Cahill ‘299”), US 8,246,979 TO Schacht, D., et al., claiming priority to 30 July 2002 (“Schacht ‘979”), and US 9,265,752 to Wang, S., et al., claiming priority to 6 July 2007 (“Wang ‘752”).
The Invention As Claimed 
	Applicants claim 1/a transdermal therapeutic system for the administration of rotigotine, comprising a backing layer, a self-adhesive, rotigotine-containing biphasic layer, wherein the biphasic layer has an outer phase comprising a polymer mixture, and an inner phase dispersed in the outer phase, wherein the inner phase comprises rotigotine base in an amount from 10 to 30% of the biphasic layer, and a polymer mixture comprising a polyvinylpyrrolidone having a K-Value of at least 80 and a polyvinylpyrrolidones having a K-Value of less than 80, so that the rotigotine base forms a solid solution with the polymer mixture in the inner phase, and the transdermal therapeutic system administers therapeutically effective amounts of rotigotine for 2 of rotigotine base, wherein 10/the biphasic layer has an area weight of about 30 g/m2 to about 200 g/m2, wherein 11/rotigotine base is present in an amount of 10 to 26% wgt of the biphasic layer, wherein 12/the transdermal therapeutic system includes a skin contact layer free of active, and the biphasic layer inner phase comprises two hydrophilic polymers in a polyvinylpyrrolidone having a K-Value of at least 80 to further polymer ratio of 1:1 to about 1:10, wherein 13/the skin contact layer comprises rotigotine base, and the inner phase comprises two hydrophilic polymers in a polyvinylpyrrolidone having a K-Value of at least 80 to further polymer ratio of 1:1 to about 1:10, wherein 14/ the skin contact layer containing rotigotine base has an area weight of about 10 g/m2 to about 150 g/m2, wherein 15/the skin contact layer differs from the rotigotine-containing biphasic layer but is also biphasic, the skin contact layer having an outer phase comprising 75% to 100% of a polymer or a polymer mixture, and b) an inner phase that forms dispersed deposits 2/day rotigotine base and can administer rotigotine base in therapeutically effective amounts for at least 7 days, and wherein 44/the outer phase polymer consists of polysiloxane, the inner phase polymer mixture consists of polyvinylpyrrolidones having a K-Value of 90 and polyvinylpyrrolidones having a K-Value of 30, the rotigotine is present in an amount of 18% (w/w) of said biphasic layer, and the transdermal therapeutic system provides a permeation rate of rotigotine base as measured through an EVA membrane in 4-hour or 6- hour time intervals from 24 hours to 168 hours that is constant within 6.78 % points from 24 hours to 168 hours.
	Applicants also claim 29/a transdermal therapeutic system for the transdermal administration of rotigotine, the system comprising a backing layer, a self-adhesive, rotigotine-2 to about 200 g/m2, the transdermal therapeutic system administers therapeutically effective amounts of rotigotine for at least 3 days, and the transdermal therapeutic system exhibits a permeation rate of rotigotine base as measured through an EVA membrane in 4-hour or 6-hour time intervals from 24 hours to 168 hours that is constant within 20% points from 24 hours to 168 hours, wherein 32/therapeutically effective amounts of rotigotine base are provided for at least 7 days, wherein 34/the polymer mixture in the inner phase comprises polyvinylpyrrolidone having a K-Value of 90 and polyvinylpyrrolidone having a K-Value of 30, and the rotigotine base is delivered in a therapeutically effective amount of at least 11 µg/cm2/hr from 12 to 192 hours, wherein 38/the polyvinylpyrrolidone having a K-Value of at least 80 has a nominal K-Value of 90, and the polyvinylpyrrolidone having a K-Value of 25 to 36 has a nominal K- Value of 30, and said system exhibits a higher permeated rotigotine in µg/cm2/h from about 96 hours to 192 hours than 
	In addition, Applicants claim 30/a transdermal therapeutic system for the administration of rotigotine containing 2.0 mg/cm2 to 3.0 mg/cm2 of rotigotine base in a self-adhesive layer structure, the structure comprising a backing layer, a self-adhesive rotigotine-containing biphasic layer, and an additional skin contact layer, wherein the biphasic layer has an outer phase having a pressure-sensitive adhesive composition comprising polysiloxanes, and an inner phase that forms dispersed deposits in the outer phase, wherein the inner phase comprises rotigotine base in an amount ranging from 10 % to 30 % of said biphasic layer,  and a polymer mixture comprising a polyvinylpyrrolidone having a K-Value of at least 80, and a polyvinylpyrrolidone having a K-Value of less than 80 with the polyvinylpyrrolidone having a K-Value of at least 80 present in a same, or smaller, amount than the polyvinylpyrrolidone having a K- Value of less than 80, wherein the polymer mixture in the inner phase is present in an amount sufficient so that said rotigotine base forms a solid solution with the polymer mixture in the inner phase, wherein the ratio of rotigotine base to polyvinylpyrrolidone having a K-Value of less than 80 is 1:0.1 to 1:0.5, wherein the biphasic layer has an area weight of about 100 g/m2 to about 200 g/m2 and wherein the transdermal therapeutic system contains 2.0 mg/cm2 to 3.0 mg/cm2 of rotigotine base, wherein the transdermal therapeutic system administers therapeutically effective amounts of rotigotine for at least 3 days, and the transdermal therapeutic system provides a permeation rate of rotigotine base as measured through an EVA membrane in 4-hour or 6-hour time intervals from 24 hours to 168 hours that is constant within 20% points from 24 hours to 168 hours, wherein ° C and about 60% solids content in heptane of 500 mPas and (b) a solution viscosity at 25° C and about 60% solids content in heptane of 450 mPas, or (c) a solution viscosity at 25° C and about 60% solids content in ethyl acetate of 1200 mPas and (d) a solution viscosity at 25° C and about 60% solids content in ethyl acetate of 800 mPas, and wherein (a) is present in a higher amount than (b), and (c) is present in a higher amount than (d).
	Applicants further claim 31/a transdermal therapeutic system for the transdermal administration of rotigotine, comprising: A) a backing layer; B) a self-adhesive rotigotine-containing biphasic layer that contains rotigotine base; and C) an additional rotigotine-containing skin contact layer that contains rotigotine base; wherein the biphasic layer has: a) an outer phase; and b) an inner phase that forms dispersed deposits in the outer phase; wherein the outer phase comprises: a pressure-sensitive adhesive composition comprising polysiloxanes; wherein the 2to about 200 g/m2; wherein the additional rotigotine-containing skin contact layer is also biphasic and has: a) an outer phase; and b) an inner phase that forms dispersed deposits in the outer phase, and wherein the outer phase of the skin contact layer comprises: a pressure-sensitive adhesive composition comprising 75% to 100% of polysiloxanes; wherein the inner phase of the skin contact layer comprises: i. from 1% to 8% rotigotine base; and ii. polyvinylpyrrolidone consisting of polyvinylprrolidone having a K- Value of at least 80, which is present in an amount sufficient so that said rotigotine base of the skin contact layer forms a solid solution with said polyvinylpyrrolidone, wherein the skin contact layer has an area weight of about 10 g/m2 to about 150 g/m2 and the transdermal therapeutic system administers therapeutically effective amounts of rotigotine for at least 3 days, and the transdermal therapeutic system provides a permeation rate of rotigotine base as measured through an EVA membrane in 4-hour or 6-hour time intervals from 24 hours to 168 hours that is constant within 20% points from 24 hours to 168 hours.


The Teachings of the Cited Art 
Leonhard ‘279 discloses transdermal therapeutic systems comprising a pharmaceutical-containing polymer film (see ¶[0014]), wherein the films are prepared by adding the pharmaceutical and optional excipients to a solution or suspension of a matrix-forming polymer, or polymer mixture (see ¶[0019]), wherein the pharmaceutical can be dispersed in the form of a solid solution in the matrix-forming polymer of the outer phase of a two-phase system (see ¶[0020]), wherein the matrix forming polymers can include polysiloxanes (see ¶[0022]), wherein particularly preferred pharmaceuticals include rotigotine (see ¶[0024]), and wherein the polymer film comprises a two-phase system, wherein the outer phase of the system comprises a self-adhesive polysiloxane polymer, and the inner phase of the system comprises a polyvinylpyrrolidone/pharmaceutical complex (see ¶[0025]).  The reference does not disclose a transdermal system further comprising a skin contact layer, which layer is a biphasic layer comprising an inner phase of rotigotine and polyvinylpyrrolidones dispersed in an outer phase of pressure-sensitive adhesives, or an outer phase of the rotigotine-containing biphasic layer that comprises a pressure-sensitiveApplication No. 15/312,509 Filing Date: November 18, 2016adhesive consisting of pressure sensitive adhesive polysiloxanes containing a mixture of either a polysiloxane having a solution viscosity of 500 mPa and a polysiloxane having a solution viscosity 450 mPa, or a mixture of a polysiloxane having a solution viscosity of 1200 mPa and a polysiloxane having a solution viscosity of 800 mPa, or a mixture of hydrophilic polymers for the inner phase of the transdermal system, or transdermal systems with rotigotine base, or transdermal system comprising rotigotine at a loading of 10 – 26%, or at an area loading of 1.5 – 5 mg/cm2.  The teachings of Cawello ‘142, Cahill '299, Schacht ‘979, and Wang ‘752 remedy that deficiency.
2, and comprising a reservoir layer containing about 9 - 25% wgt of rotigotine based on the weight of the reservoir layer, wherein the system is used to treat Parkinson’s disease, among other conditions (see Abstract), wherein the systems administer therapeutically effective amounts of rotigotine for at least 3 days and up to at least 7 days after one application (see ¶[0014]), wherein the matrix layer of the system further comprises a skin contact adhesive layer containing rotigotine in a concentration of about 0 - 10% wgt based on the weight of the skin adhesive layer, and the skin adhesive layer is provided between the reservoir layer and the release liner, and has a lower rotigotine concentration than the reservoir layer (see ¶[0019]), wherein the system comprises about 10 – 32 mg of rotigotine/10 cm2 surface of the matrix layer (see ¶[0024]), wherein the reservoir and the skin contact layers further comprise polyvinylpyrrolidone (see ¶[0025]), wherein the reservoir and the skin adhesive layers each contain two resistant silicone pressure sensitive adhesives (see ¶[0051]), wherein the reservoir and skin contact adhesive layers of the matrix layer are formed as a solid dispersion consisting of a dispersing agent and a dispersed phase [bi-phasic], which is immiscible with the dispersing agent (see ¶[0078]), wherein the reservoir and skin contact adhesive layers of the matrix layer of the system comprise a mixture of adhesives, such as amine-resistant silicone pressure sensitive adhesives (see ¶[0026]), as dispersing agents, with rotigotine, as well as polyvinylpyrrolidone (PVP), in the dispersed phase (see ¶[0080]), wherein the matrix layer comprises about 6 – 25% wgt rotigotine (see ¶[0081]), wherein the skin adhesive layer avoids a direct skin contact of the rotigotine-containing reservoir layer, which contains a see ¶[0091]), wherein the skin contact layer comprises rotigotine at concentrations of from 0 – 10% wgt (see ¶[0091]), wherein the skin contact layer has a coating weight of about 10 – 150 g/cm2 (see ¶[0094]), wherein a rotigotine amount of about 13.5 mg was sufficient to allow for the transdermal administration of therapeutically effective amounts of rotigotine for 4 days, and a rotigotine amount of about 27.0 mg was sufficient to allow for the transdermal administration of therapeutically effective amounts of rotigotine for 7 days (see ¶[0108]), wherein preferred pressure sensitive adhesives for the reservoir and the skin contact layers comprise a mixture of two lipophilic, amine-resistant silicone adhesives (see ¶[0118]), wherein preferred pressure sensitive silicone adhesives are of the type forming a soluble polycondensed polydimethylsiloxane (PDMS)/resin network, wherein the hydroxy groups are capped with trimethylsilyl (TMS) groups, such as the BIO-PSA silicone pressure sensitive adhesives manufactured by Dow Corning, particularly the 7-4201, 7-4301, 7-4202 and 7-4302 products (see ¶[0119]), the dispersed phases of the solid dispersions in the matrix and skin contact layers comprise polyvinylpyrrolidone as stabilizers to prevent the crystallization of rotigotine (see ¶[0137]), wherein particularly preferred PVP’s for the inner phases are the Kollidon grades K-25, K-30, and K-90 (see ¶[0138]), wherein the transdermal systems are designed to provide transdermal administration of therapeutically effective amounts of rotigotine for at least 3 - 7 days (see ¶[0027]), or at least 7 days (see ¶[0028]), and wherein a mixture of 7-4201/7-4202 and see ¶[0128]).
Cahill ‘299 discloses transdermal formulations comprising an active ingredient in a solid dispersion with at least one polyvinylpyrrolidone (PVP) (see Abstract), wherein the PVP has a K-value of ≤ 90, or ≤ 60, or ≤ 30, but ≥ 15, or ≥ 17, or ≥ 25 (see ¶[0047]), and wherein the formulations can comprise mixtures of two or more PVP’s with different K-values (see ¶[0048]).  
Schacht ‘979 discloses a transdermal delivery system comprising a self-adhesive matrix that comprises rotigotine in its free base form (see Abstract), wherein the system provides a high steady-state flux rate of rotigotine when the system comprises a minimal amount of rotigotine in its protonated form (see Col. 2, ll. 39 - 46).
Wang ‘752 discloses a rotigotine-containing composition comprising a matrix mixture system formed from polyvinylpyrrolidones (PVP’s) and a silicone pressure-sensitive adhesive, wherein the system comprises PVP’s at a loading of from about 1 to 10% wgt, the silicone pressure-sensitive adhesive at a loading of about 65 – 98% wgt, and rotigotine at a loading of about 1 – 40% wgt (see Abstract), wherein the transdermal system comprises a multi-layer structure comprising a backing layer, a drug-containing matrix mixture, and a covering layer (see Col. 2, ll. 52 – 56), wherein the matrix mixture comprises 70 – 90% of the composition (see Col. 3, ll. 44 – 46), wherein the PVP’s comprise Kollidon 17PF, 25, 30, and 90, and the particularly preferred PVP’s comprise Kollidon 30 and Kollidon 90 (see Col. 5, ll. 11 - 21), wherein the PVP is a solubility enhancer and a crystallization inhibitor, a suitable content of which anyone with ordinary skill in the art would be able to determine by conducting conventional tests, such that an excessively high polyvinylpyrrolidone content will affect the mechanical properties of the see Col. 5, ll. 39 - 46), wherein rotigotine used in the present invention is preferably a free base of rotigotine, although a pharmaceutically acceptable salt of rotigotine may be used (see Col. 7, ll. 10 – 14), and wherein the transdermal system, in the form of a patch, possesses a surface area of 1.0 – 150 cm2 with loadings of rotigotine at from 4.5 – 18 mg/cm2 (see Col. 7, ll. 30 – 36).
Application of the Cited Art to the Claims 
	It would have been prima facie obvious before the filing date of the instant application to prepare transdermal therapeutic systems comprising a pharmaceutical-containing polymer film, wherein the polymer film comprises a two-phase system, wherein the outer phase of the system comprises a self-adhesive polysiloxane polymer, and the inner phase of the system comprises polyvinylpyrrolidone and rotigotine, wherein the polyvinylpyrrolidone and rotigotine are dispersed in the outer phase in the form of a solid solution, as taught by Leonhard ‘279, wherein the systems further comprise a skin contact adhesive layer containing rotigotine in a concentration of about 0 - 10% wgt, and a reservoir layer containing about 9 - 25% wgt of rotigotine, or about 10 – 32 mg of rotigotine/10 cm2 surface of the matrix layer, wherein the skin adhesive layer is provided between the rotigotine-containing layer and the release liner, and has a lower rotigotine concentration than the rotigotine-containing layer, wherein the skin contact layer comprises rotigotine at concentrations of from 0 – 10% wgt, and has a coating weight of about 10 – 150 g/cm2, wherein the skin contact adhesive layer comprises a mixture of silicone pressure-sensitive adhesives (such as BIO-PSA 7-4201, 7-4301, 7-4202, and 7-4302) as dispersing agents [outer phase], with rotigotine and polyvinylpyrrolidone, such as Kollidon grades K-25, K-2 with loadings of rotigotine at from 4.5 – 18 mg/cm2, as taught by Wang ‘752.  One of skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, by the express teachings of Cawello ‘142 to the effect that imposition of a skin contact layer protects the skin from adverse effects of a high rotigotine concentration in a matrix reservoir layer, and to the effect that mixtures of BIO-PSA 7-4201/7-4202 (medium tack) and 7-4301/7-4302 (high tack) products are particularly useful for the preparation of the adhesive matrix layer of the transdermal systems, by the teachings of Cahill ‘299 to the effect that solid dispersions of active drug species with polyvinylpyrrolidones in transdermal dosage forms were better able to maintain a supersaturation level of active without precipitation of the active in comparison to formulations without PVP (see ¶[0094], FIG. 1), and by the teachings of Schacht ‘979 to the effect that transdermal flux is enhanced when rotigotine is in the free base form (see Col. 2, ll. 42 – 46).
See MPEP § 2144.05.  “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”
	With respect to the limitations recited in claims 1, 6, and 29, which limitation are directed to the polymer mixture of the inner phase of the biphasic layer of the therapeutic system comprising a polyvinylpyrrolidone with a K-value of at least 80 and a polyvinylpyrrolidone having a K-value of less than 80, the Examiner notes that the cited references do not expressly disclose this specific combinations of PVP’s.  However, in this regard, the Examiner notes that Leonhard ‘279 expressly discloses that the inner phase of a two-phase system comprises PVP (see ¶[0025]), and further that Cahill ‘299 discloses solid dispersions of active ingredients in PVP (see ¶[0046]), that the PVP component can be a mixture of PVP’s (see ¶[0048]), and that the PVP’s have K-values from 12 to 90 (see ¶[0047]).  The reference does not specifically disclose the selection of a PVP with a K-value of 80 or greater, and a PVP with a K-value of less than 80.  However, given that the reference discloses mixtures of PVP’s with K-values ranging from 15 to 90, the reference teaches three possible combinations of PVP’s according to K-values – two PVP’s with K-values greater than 80, two PVP’s with K-values less than 80, or one PVP with a K-value greater than 80 and one PVP with a K-value less than 80.  Thus, it is the Examiner’s position that the teachings of see Col. 5, ll. 39 - 46).
	With respect to claims 20 – 23, 32, and 33, which claims recite limitations directed to permeation rates from systems of the invention, the Examiner notes that the cited references do not expressly disclose data related to such permeation rates.  However, it is the Examiner’s position that, based on substantial identity between the claimed and disclosed dosage forms (same active, same combinations of PVP’s, same multi-phase, multi-layer structure), the dosage forms according to the cited art would necessarily provide permeation rates reading on the limitations in question.
With respect to the limitations recited in claims 30 and 31, which limitations are directed to the polymer mixture of the inner phase of the biphasic layer of the therapeutic system comprising a polyvinylpyrrolidone with a K-value of at least 80 and a polyvinylpyrrolidone having a K-value of less than 80, the Examiner notes that the cited references do not expressly disclose this specific combinations of PVP’s.  However, in this regard, the Examiner notes that Leonhard ‘279 expressly discloses that the inner phase of a two-phase system comprises PVP (see ¶[0025]), and further that Cahill ‘299 discloses solid dispersions of active ingredients in PVP (see ¶[0046]), see ¶[0048]), and that the PVP’s have K-values from 15 to 90 (see ¶[0047]).  The reference does not specifically disclose the selection of a specific combination of PVP’s with a K-value of 80 or greater, and a PVP with a K-value of less than 80.  However, given that the reference discloses mixtures of PVP’s with K-values ranging from 15 to 90, the reference teaches three possible combinations of PVP’s according to K-values – two PVP’s with K-values greater than 80, two PVP’s with K-values less than 80, or one PVP with a K-value greater than 80 and one PVP with a K-value less than 80.  Thus, it is the Examiner’s position that the teachings of these references renders obvious all three of the possible combinations, including that reading on the limitation in question.  The Examiner further notes that Wang ‘752 expressly discloses that particularly preferred PVP’s comprise Kollidon 30 (K-value = 30) and Kollidon 90 (K-value = 90), a combination of which would directly read on limitations directed to PVP combinations.
With respect to the limitations recited in claims 42 and 43, which limitations are directed to the viscosities of the polysiloxane adhesives in the outer phases of the rotigotine-containing biphasic layer (claim 42), and the skin contact adhesive layer (claim 43), the Examiner notes that the references do not expressly teach the viscosity values for the silicone-based polymers used in the outer phases of the layers of the disclosed transdermal systems.  However, the Examiner notes that Applicants’ specification, at ¶[0083], explicitly teaches that “suitable pressure-sensitive polysiloxanes” comprise BIO-PSA 7-4301, 7-4201, 7-4302, and 7-4202.  Based on this express teachings, it is the Examiner’s position that the same commercially-available silicone-based pressure-sensitive adhesives as used in Cawello ‘142 would necessarily possess viscosities as recited in claims 42 and 43, rendering them obvious.

Response to Applicants’ Arguments 
The Examiner has considered Applicants’ arguments in the Response filed 14 December 2021, but finds them to be unpersuasive.  Applicants argue that “numerous artisans skilled in the specific art of transdermal therapeutic systems all clearly teach the incorporation of a single hydrophilic polymer within their biphasic systems, particularly a single PVP within biphasic TTSs. More specifically, each of Leonhard, Schacht, Wang, previously-cited Tang and Cawello (representing a total of 15 highly skilled TTS artisans) disclose the incorporation of only a single PVP within the biphasic layer of a TTS whose administration period is at a minimum 24 hours.”  Applicants extend this position to argue that the only reference specifically cited for a combination of PVP’s consistent with the relevant limitations recited in the claims, Cahill ‘299, is directed to an oral dosage form containing an active ingredient used to treat prostate cancer, rather than to a transdermal dosage form comprising a multi-layer structure.  Applicants are looking too narrowly at the teachings of the reference, and ignoring what one of ordinary skill in the relevant art would take from the disclosure of this reference.  The disclosure of Cahill ‘299 is concerned with improving the bioavailability of an active ingredient in the disclosed dosage forms, which improvement in performance is achieved through the specific combination of PVP’s.  Of note is that the other obviousness references utilize PVP’s as stabilizers that reduce the crystallization of amorphous rotigotine.  Thus, one of ordinary skill in the art would recognize that preventing or diminishing crystallization of rotigotine from the disclosed dosage forms 
	Applicants further argue that “they alone determined that TTSs incorporating 9 wt% or more rotigotine suffered from poor tack, and further that a particular mixture of hydrophilic polymers addressed such issues.”  However, the fact that Applicants have recognized another advantage (improvements in tack) which would flow naturally from following the suggestion of the prior art (increased bioavailability) cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
	Applicants also argue that “the inventive transdermal therapeutic systems incorporating a mixture of polyvinylpyrrolidone having a nominal K-Value of 90 and polyvinylpyrrolidone having a nominal K-Value of 30 exhibit a higher permeated rotigotine,” and further state that “none of the cited references in any way teaches or suggests that a mixture of polyvinylpyrrolidones would induce such a synergistic increase in rotigotine permeation for the inventive TTS’s.”  As addressed above, the prior art, in effect, does not necessarily need to disclose the same objective behind the development decisions made by Applicants (higher drug permeation rates), as those evidenced in the cited art (improved bioavailability).  However, aside from a showing that specific embodiments of the claimed invention demonstrate an arguably improved performance, the Examiner questions whether an improvement in performance rises to the level of establishing a synergistic effect, which effect is, necessarily, a question of degree.  More specifically, Applicants argue that “they have found a permeation rate instability for Comparative Example 1 (incorporating a mixed solvent system such as taught Cawello [‘142]) beginning around the 56th steep decline in permeation rate for Comparative Example 1 noted around the 120 hour mark.”  The Examiner would first note that the data for Comparative Example as provided in FIG. 1, although illustrating a decrease in permeation rate beginning around 120 hrs after administration, hardly establishes that such decrease would qualify as “steep,” particularly in comparison to the data for Example 1 provided in FIG. 2.  That data, within the constraints of error bars, indicates a permeation rate of about 12.5 – 13 µg/cm2/hr for Example 1, and a permeation rate of about 11.5 – 12 µg/cm2/hr for Comparative Example 1.  As for the decrease in permeation rate from day 6 through day 8, the data indicates a permeation rate of about 11.5 µg/cm2/hr for the embodiment of Example 1, and a permeation rate of 10.5 – 11 µg/cm2/hr for Comparative Example 1.  Thus, although the permeation rate for Comparative Example 1 is consistently lower than for the embodiment of Example 1 (by about 0.5 to 0.75 µg/cm2/hr), the decrease in permeation rates over days 6 through 8 is about 1 µg/cm2/hr for Example 1, and about 0.5 µg/cm2/hr for Comparative Example 1.  This data then raise the question as to whether the differences in permeation rates are significant enough to demonstrate a synergistic effect, as well as to whether Applicants are arguing that the decrease in permeation rates from days 6 through 8 is evidence of synergy.  It is the Examiner’s position that, given that the Comparative Example evidences less of a decrease in permeation rate than the embodiment of Example 1, that rate of permeation rate decrease cannot alone establish an effect sufficient to demonstrate synergy.  The only question remaining is whether a permeation rate difference of less than 10% is sufficient to establish a synergistic effect.  It is the Examiner’s position that it is not.
The Examiner would also note that a major portion of Applicants’ arguments against the taken individually, and not to what the cited references, taken as a whole, would teach or suggest to one of ordinary skill in the art.  In this regard, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
By way of example, Applicants argue that “Wang [‘752] is directed to transdermal drug delivery systems having a longer administration period via a pressure sensitive adhesive mixture that includes acrylic,” which the invention as claimed does not contemplate.  However, the Examiner notes that the references discloses a range of loadings for the silicone adhesive component as high a 98% wgt, and both acrylic adhesives and PVP as low as 1% for each.  It is the Examiner’s position that at such loadings, and in the absence of evidence to the contrary, the external phase as disclosed in Wang ‘752 would necessarily perform in a manner consistent with the claim limitation directed to external phases comprising only silicone-based adhesives.
Applicants also argue, with respect to the teachings of the secondary obviousness references, that Examples in the references, or general teachings from those references, are directed only to compositions comprising single PVP’s, and not to compositions comprising mixtures of PVP’s, as claimed.  However, Applicants’ arguments with respect to a given Example, or to specific embodiments from the cited references, and not to the teachings of the references as a whole, improperly focus on specific embodiments, and ignore what the references disclose or suggest to the skilled artisan.  See MPEP § 2123:  "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  
After all, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component).”  Thus, it is the Examiner’s position that the fact that Wang ‘752, or the other secondary references, do not disclose specific Examples comprising a mixture of PVP’s does not control on the issue of obviousness.
	Applicants argue that the cited references do not expressly disclose or teach embodiments incorporating narrow limitations as recited in dependent claims.  However, as set forth in the above rejection, the cited references disclose broad ranges of quantitative loadings, etc., that at least encompass the claimed ranges.  In addition, or in the alternative, it is the Examiner’s position that adjustment of the compositions to read on specific PVP’s, and/or relative loadings of PVP in mixtures, would amount to nothing more than optimization of a result-effective variable, the exercise of which is well with the expertise of one of ordinary skill in the appropriate art.  Consequently, in the absence of evidence as to the criticality of such parameter, this limitation cannot support patentability.  See MPEP § 2144.05 II. A.
	In summary, the primary thrust of Applicants’ arguments rests on the contention that “[n]one of the plurality of references directed specifically to rotigotine transdermal systems 
	Applicants argue that the cited references fail to disclose transdermal rotigotine dosage forms capable of providing extended release over a period of up to seven days.  However, as set forth in the above rejection, Cawello ‘752 discloses dosage forms capable of sustained release of rotigotine for at least seven days, thus reading on this limitation.
	Consequently, based on the above discussion, Applicants’ arguments are unpersuasive, and the rejection is maintained.
NO CLAIM IS ALLOWED.
CONCLUSION
6.	Any inquiry concerning this communication or any other communications from the examiner should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The examiner can normally be reached on M-F 8:30 am - 5:30 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTP Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/DANIEL F COUGHLIN/
Examiner, Art Unit 1619

/DAVID J BLANCHARD/             Supervisory Patent Examiner, Art Unit 1619